
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.61


--------------------------------------------------------------------------------


SETTLEMENT AGREEMENT AND RELEASE


        This Settlement Agreement and Release ("Agreement") is effective as of
November 15, 2002 (the "Effective Date") among Spectrian Corporation
("Spectrian"), Cree, Inc., and Cree Microwave, Inc., a wholly owned subsidiary
of Cree, Inc. that was formerly known as UltraRF, Inc. and, prior to that, as
Zoltar Acquisition, Inc. (Cree, Inc. and Cree Microwave, Inc. shall be
collectively referred to herein as "Cree." Spectrian and Cree shall be referred
to collectively herein as the "Parties.")

        WHEREAS, the Parties entered into an Asset Purchase Agreement dated
November 20, 2000 (the "Asset Purchase Agreement"); and

        WHEREAS, Spectrian and Cree Microwave, Inc. entered into a Purchase and
Supply Agreement dated December 29, 2000, and subsequently entered into
Amendments to the Purchase and Supply Agreement dated October 19, 2001 and
March 31, 2002 (collectively, the "Purchase and Supply Agreement"); and

        WHEREAS, in a letter dated September 25, 2002, Cree gave Spectrian
formal notice of alleged claims against Spectrian under the Purchase and Supply
Agreement and its intent to arbitrate such claims if they were not otherwise
resolved; and

        WHEREAS, in a letter dated September 30, 2002, Spectrian responded to
Cree's September 25 letter and informed Cree of alleged claims against Cree
under the Purchase and Supply Agreement; and

        WHEREAS, the Parties desire to settle certain claims relating to the
Asset Purchase Agreement and the Purchase and Supply Agreement pursuant to the
terms and conditions set forth herein below;

        IT IS HEREBY AGREED by and among the Parties, in consideration of the
mutual covenants and undertakings set forth in this Agreement, as follows:

        1.    Spectrian shall pay to Cree Microwave, Inc. a total of $5,000,000
(five million dollars) (the "Settlement Payment") in cash. The Settlement
Payment shall be paid by wire transfer, to an account designated by Cree
Microwave, Inc., within five days of the Effective Date.

        2.    Provided that the Settlement Payment is paid to Cree
Microwave, Inc. within five days of the Effective Date, then as of the Effective
Date, Cree and Spectrian, along with their respective affiliates, subsidiaries,
attorneys, insurers, reinsurers, predecessors, successors, directors, officers,
parents, subsidiaries, employees and assigns, release and forever discharge each
other and their respective affiliates, subsidiaries, attorneys, insurers,
reinsurers, predecessors, successors, directors, officers, parents,
subsidiaries, employees and assigns, from all claims arising from or in any way
relating to the Purchase and Supply Agreement, except as set forth in
Paragraph 3 herein. For purposes of clarity, and without limiting the foregoing
in any way, the Parties acknowledge that the release set forth in this
Paragraph 2 includes but is not limited to: (i) all claims referenced in Cree's
letter to Spectrian dated September 25, 2002 indicating its intent to arbitrate;
(ii) all claims referenced in Spectrian's letter to Cree dated September 30,
2002 responding to Cree's September 25 letter; (iii) the remaining Minimum
Commitment for the periods after September 30, 2002 of approximately
$11.3 million; (iv) any and all Minimum Commitments not already purchased for
all periods prior to September 30, 2002; and (v) any previously existing
obligation on the part of Spectrian under the Purchase and Supply Agreement to
use, purchase, or qualify any Cree Microwave or UltraRF products, including but
not limited to LDMOS 8, LDMOS 8.5 30-watt or 125-watt parts.

        3.    The Parties agree that the Purchase and Supply Agreement shall be
terminated as of the Effective Date, provided that the Settlement Payment is
paid to Cree Microwave, Inc. within five days of the Effective Date. Article V
(including the warranties set forth in Schedules 5.1 and 5.2), Article VI, and
Article VII of the Purchase and Supply Agreement shall survive termination.
Notwithstanding anything else in this Agreement, any claims arising from or
relating to Articles V and

-1-

--------------------------------------------------------------------------------


VII of the Purchase and Supply Agreement shall be preserved, and are not waived
or released. Any purchase of products by Spectrian from Cree Microwave, Inc.
after termination of the Purchase and Supply Agreement shall instead be governed
by the terms set forth in the Volume Purchase Agreement executed concurrently
herewith, so long as the Volume Purchase Agreement remains in effect, unless
otherwise mutually agreed in writing by the Parties.

        4.    In consideration of and subject to its receipt of the Settlement
Payment, and as of the Effective Date, Cree and its affiliates, subsidiaries,
attorneys, insurers, reinsurers, predecessors, successors, directors, officers,
parents, subsidiaries, employees and assigns release and forever discharge
Spectrian and its affiliates, subsidiaries, attorneys, insurers, reinsurers,
predecessors, successors, directors, officers, parents, subsidiaries, employees
and assigns from all claims arising from or relating to the representations and
warranties made by Spectrian in the Asset Purchase Agreement, with the exception
of the representations and warranties set forth in Sections 5.18 and 5.20
thereof. Any claims arising from the representations and warranties set forth in
Sections 5.18 and 5.20 of the Asset Purchase Agreement shall survive this
Agreement and are not released. Cree acknowledges and agrees that, as of the
Effective Date, it is not aware of any breaches of the representations and
warranties made by Spectrian in Sections 5.18 and 5.20 of the Asset Purchase
Agreement.

        5.    Spectrian acknowledges that Cree's LDMOS 8 family of products has
successfully passed Cree's internal process and reliability qualification tests
and the Parties will include such acknowledgment in a mutually acceptable form
in the press release contemplated by Paragraph 20.

        6.    The Parties expressly waive and relinquish any and all rights and
benefits they now have or may have in the future under the terms of Section 1542
of the Civil Code of the State of California, which section reads in full as
follows: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR." The Parties being aware of said Code Section, hereby expressly,
knowingly and intentionally waive any rights they may have thereunder, as well
as any other statute or common law of similar effect. The Parties and each of
them understand and acknowledge the significance of this specific waiver of
California Civil Code Section 1542, and thereby assume full responsibility for
any damages or losses that they have incurred or hereafter incur in connection
with the facts and claims which are the subject of the releases as set forth in
Paragraphs 2, 3, and 4 above.

        7.    Each Party understands that if the facts with respect to which
this Agreement is executed are found hereafter to be other than or different
from the facts now believed by them to be true, the Parties expressly accept and
assume the risk of such possible differences in facts and agree that this
Agreement shall be and remain effective notwithstanding such difference in
facts.

        8.    Each Party denies any liability for all claims against it
referenced in this Agreement and this compromise and settlement thereof shall
never be treated as an admission of liability or responsibility for such claims
at any time for any purpose.

        9.    Each party hereto declares that its decision in executing this
Agreement is not predicated on, or influenced by, any declaration or
representation of any other party hereto, but solely on the conditions,
covenants, and agreements contained or referred to in this Agreement.

        10.  The undersigned Parties each warrant and represent that it has the
right and authority to execute this Agreement as to the claims, demands,
obligations, or causes of action referred to in its release set forth in this
Agreement; and that it has not sold, assigned, transferred, conveyed, or
otherwise disposed of any of such claims, demands, obligations or causes of
action and will not do so concurrently with the execution of this agreement or
after its execution. It is agreed and acknowledged among the Parties that
Spectrian's execution on May 19, 2002 of an Agreement and Plan of Merger

-2-

--------------------------------------------------------------------------------


and Reorganization with REMEC, Inc., a California corporation, and Reef
Acquisition Corp., a Delaware corporation, and its execution on October 29, 2002
of an amendment and restatement thereof, shall not be deemed contrary to
Spectrian's representations and warranties in this Paragraph 10.

        11.  This Agreement shall inure to the benefit not only of the Parties,
but also to each and every one of their respective agents, representatives,
employees, attorneys and insurers, whether primary or excess, and also to the
respective assigns and successors in interest of each Party.

        12.  This Agreement contains the entire agreement among the parties
hereto relating to the subject matter within the scope of the release contained
in this Agreement and is intended by the parties hereto to be the final and
exclusive statement thereof. This Agreement shall not be construed as conferring
on any party hereto, by implication, estoppel, or otherwise, any rights except
the rights expressly granted herein. All prior or contemporaneous agreements,
written or oral, among the parties hereto regarding the subject matter within
the scope of the release contained in this Agreement are superseded by this
Agreement, except for the Volume Purchase Agreement referenced above. This
Agreement may not be modified except by written document signed by an authorized
representative of each party hereto.

        13.  It is expressly understood and agreed that no promises or
representations relating to the subject matter within the scope of the release
contained in this Agreement shall be binding on any Party except as expressly
provided herein.

        14.  All controversies, disputes or claims arising among the parties in
connection with, or with respect to, any provision of this Agreement shall be
submitted for arbitration in accordance with the rules of the American
Arbitration Association or any successor thereof. Arbitration shall take place
in Sunnyvale, California. Cree, on the one hand, and Spectrian, on the other
hand, each shall select one independent arbitrator (who shall not be counsel for
such party), and the two so designated shall select a third independent
arbitrator. If either party shall fail to designate an arbitrator within seven
calendar days after arbitration is commenced by filing a demand with the
American Arbitration Association, or if the two arbitrators shall fail to select
a third arbitrator within 14 calendar days after arbitration is commenced by
filing a demand with the American Arbitration Association, then such arbitrator
shall be selected by the American Arbitration Association or any successor
thereto upon application of either party. Judgment upon any award of the
majority of arbitrators shall be binding and may be entered in any court of
competent jurisdiction. Subject to the provisions of this Agreement, the award
of the arbitrators may grant any relief that a court of general jurisdiction has
authority to grant, including, without limitation, an award of damages and/or
injunctive relief. Nothing herein contained shall bar the right of any of the
parties to seek temporary injunctive relief from a court of competent
jurisdiction in accordance with applicable law against threatened conduct that
will cause imminent loss or damage before relief can be obtained through the
arbitration process.

        15.  No term of this Agreement shall be considered waived and no breach
excused by any party hereto unless waived or excused in writing. No waiver or
excuse of a breach by any party hereto, express or implied, shall constitute a
waiver or excuse of any subsequent breach.

        16.  This Agreement shall be interpreted, enforced, and governed by and
under the laws of the State of California, notwithstanding its choice of law
rules.

        17.  The parties hereto acknowledge and agree that this Agreement may be
executed in one or more counterparts, and that all such counterparts shall
constitute one and the same Agreement. This Agreement may be executed by
exchange of facsimile signatures to be followed with the originals being signed
and exchanged by regular mail or courier, which facsimile signatures the parties
hereto agree shall be deemed for all purposes as originals.

-3-

--------------------------------------------------------------------------------


        18.  If any provision of this Agreement, or any portion thereof, is held
invalid, illegal or unenforceable, that provision of the Agreement shall be
enforced to the maximum extent permissible so as to effect the intention of the
parties hereto, and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.

        19.  The parties hereto agree to act in good faith in carrying out all
of the terms of this Agreement.

        20.  The Parties agree to cooperate in the preparation of mutually
acceptable press releases announcing the execution of this Agreement but shall
otherwise make no public announcement or disclosure of the execution or terms of
this Agreement without the written consent of the other Parties, except that a
Party may, upon notice to the others Parties, make such public disclosures
regarding this Agreement as, in the opinion of counsel for such Party, are
required by applicable securities laws.

-4-

--------------------------------------------------------------------------------

(Signature page to Settlement Agreement and Release)

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the Effective Date.

Spectrian Corporation   Cree, Inc.
By:
 
/s/  MICHAEL D. ANGEL      

--------------------------------------------------------------------------------

Michael D. Angel
Executive Vice President, Finance and Administration, and Chief Financial
Officer
 
By:
 
/s/  M. TODD TUCKER      

--------------------------------------------------------------------------------

M. Todd Tucker
Executive Vice President, Operations
Date: November 15, 2002
 
Date: November 15, 2002
 
 
 
 
Cree Microwave, Inc.
 
 
 
 
By:
 
/s/  M. TODD TUCKER      

--------------------------------------------------------------------------------

M. Todd Tucker
President
 
 
 
 
Date: November 15, 2002

-5-

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.61



SETTLEMENT AGREEMENT AND RELEASE
